Citation Nr: 0801878	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability rating in excess of 40 percent 
disabling for low back pain status post L5-S1 discectomy for 
herniated nucleus pulpous.    

2.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2003 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part assigned a 40 percent rating for 
the veteran's lumbar spine disorder following a period of 
temporary total disability.  


FINDINGS OF FACT

1.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

2.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

3.  Radiculopathy of the left lower extremity is manifested 
as sporadic in nature, with some decreased light touch 
sensation and is less than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent have not been met for low back pain status post L5-S1 
discectomy for herniated nucleus pulpous.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5243 (2007).

2.  A compensable radiculopathy of the left lower extremity 
from September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in January 2003.  The RO adjudicated it in a rating 
decision dated in May 2003.  Prior to this rating, a March 
2003 letter was sent to the veteran addressing the increased 
ratings claim.  An additional letter was sent in April 2005.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so 
that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, available VA and private 
records were obtained and associated with the claims folder.  
The veteran did not respond to the RO's April 2005 request to 
provide information as to additional medical evidence and is 
noted to have sent a written statement in May 2005 indicating 
he had no additional evidence.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The evidence of record includes 
the most recent VA examinations of April 2005 which included 
examination of the veteran and review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, since an increased rating is being denied, the 
failure to send such a letter is harmless error.  

II. Increased Rating

Service connection for a lumbar spine disorder was granted in 
a December 1992 rating decision that assigned an initial 
rating of 10 percent disabling.  Subsequently the rating was 
increased to 20 percent in a February 1996 rating.  The 
veteran filed his claim for an increased rating in January 
2003.  The appealed rating of May 2003 is significant for 
assigning a temporary 100 percent rating from December 12, 
2002 up to March 1, 2003, with the 40 percent rating in 
effect as of February 1, 2003.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2007).

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument. If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

As discussed above the veteran filed his claim for an 
increase in January 2003.  Under Diagnostic Code 5293, 
effective during the pendency of this claim, specifically 
between September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating. Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating. Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 
Diagnostic Code 5243 (2007)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional impairment 
may be due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
including during flare-ups.

Among the records submitted with the veteran's January 2003 
claim were VA and private X-ray and magnetic resonance 
imaging (MRI) reports from November 2003 and December 2003 
which confirmed degenerative findings and disc pathology with 
findings showing moderate lateral disc herniation at L5-S1 to 
the left and disc protrusion at T12-L1 with mild disc bulge 
at L4-5, as well as disc space narrowing at L5-S1.  A 
December 2002 private medical record reflects that he was 
seen for a second opinion with a history of disc herniation 
of the L5-S1 in service with subsequent treatment that 
included surgery in 1991.  Two weeks prior to this visit he 
bent to pet a dog and had severe low back pain down his left 
leg, with treatment at the VA hospital.  He now wanted 
surgery.  Physical examination revealed trouble sitting or 
standing or putting weight on his left leg secondary to pain.  
He had tenderness in the left sciatic notch and decreased 
range of motion and marked positive straight leg raise.  
Sensory examination was significant for Trandleberg sign with 
his gait which was antalgic.  He could heel toe walk however, 
and the rest of sensory examination did not reveal 
abnormalities.  The MRI was said to show findings of apparent 
moderate sized disc herniation.  The impression was probable 
recurrent left L5-S1 disc herniation, left lower extremity 
radiculopathy probably secondary to the above and remote L5-
S1 discectomy.  On followup later in December 2002 a review 
of a follow-up MRI noted findings of tissue and recurrent 
disc herniation on the left causing nerve root compression.  
Surgery to redo laminectomy was recommended and the veteran 
agreed to do this.  

Thereafter, the available records address treatment for low 
back complaints following a laminectomy surgery that took 
place in December 2002, with these records from January 2003 
through February 2003 documenting recovery from the surgery.  
These records reveal that in January 2003 following the 
surgery he had a sudden onset of severe right leg pain, but 
the preoperative pain involving the left leg had resolved 
since the surgery.  He denied bowel or bladder problems.  
Physical examination revealed a positive right straight leg 
raise, which was difficult to do because of pain, with 
neurological findings otherwise unchanged.  The cause of the 
right leg pain was unclear.  However a MRI was done in 
January 2003 to evaluate the right leg pain and the results 
were discussed in a follow-up the same month, with findings 
of some fluid in the left hemilaminectomy site, with a leak 
through the skin which resolved.  There were no symptoms to 
suggest spinal fluid leak and no findings on the right to 
explain the right symptoms.  The follow up record noted the 
veteran's complaints of feeling worse and using crutches and 
a wheelchair with severe back pain on standing and pain into 
the right buttock and down the right leg.  There were no 
fevers and the incision was clean and well healed.  His back 
was tender to palpation with some muscle spasm.  There was no 
clear etiology for the ongoing pain especially in the back.  
He was referred to physical therapy.  

A February 2003 follow up with physical therapy noted that 
the right leg pain had totally resolved and his spasms were 
gone.  The numbness and pain in his left leg was rapidly 
improving, although he was still using a cane for support.  
He overall felt much better.  The incision swelled up at 
times but there were nor headaches.  Physical examination 
revealed the incision to be healing well, with no evidence of 
swelling, cerebrospinal fluid (CSF) leak or infection.  He 
walked upright with much more ease and without significant 
pain.  Straight leg raise was negative.  He continued to do 
well and did not utilize pain management or a second opinion 
with the second doctor because he was doing so much better.  
He was advised to continue physical therapy and to follow up 
in 2 weeks and consider a return to work then.  The Board 
notes that these records from January 2003 to February 2003 
address a period of time during which the veteran was in 
receipt of a temporary total disability rating.  

A March 10, 2003 doctor's note indicated that the veteran was 
cleared to return to work full duty on March 11, 2003.  

The report of a May 2003 VA examination included review of 
the claims folder.  The history of back problems in the 
service with history of lumbar surgery in 1991, then reinjury 
in 2002 with subsequent surgery in December 2002 was recited.  
He was noted to have had extensive physical therapy after 
surgery and was doing much better.  There was still left 
lower extremity numbness.  He now walked without an assistive 
device or brace.  He endorsed some impairment walking saying 
that he could not walk around a grocery store without taking 
a break.  Some days were better than others.  Physical 
examination revealed a scar measuring 8 centimeters in the 
lower lumbar region that was well healed.  There was no overt 
asymmetry and paraspinal musculature was supple.  His range 
of motion revealed 85 degrees flexion, 30 degrees extension, 
35 degrees rotation in both directions and 40 degrees lateral 
flexion in both directions.  Neurologically there was full 
strength in all major muscle groups of the lower extremities 
and deep tendon reflexes were 2+ bilaterally.  There was no 
Achilles reflex deficit on the left.  He did report pinprick 
and light touch numbness on the outside of the calf and foot 
on the left.  Otherwise sensation was negative.  Babinski 
test was negative.  X-rays from May 2003 showed moderate to 
severe degenerative or spondylitic changes at L5-S2 disc 
space.  He was assessed as somewhat functionally impaired 
from his back pain, more so than from his symptoms of 
numbness.  His walking during flareups was impaired by 50 
percent.  It was as likely as not that his problems with his 
back and left lower extremity were due to a lifting injury in 
service.  The impression was L5-S2 degenerative disc and S1 
radiculopathy.  

The report of an April 2005 VA examination revealed ongoing 
complaints of low back pain, mechanical in nature.  It hurt 
less lying down, more so while on his feet, running about and 
further increased with heavy lifting and active loading of 
the spine.  He related his history of treatment for the back 
problems with 2 surgeries in 1991 and 2003 at the same level 
of L5-S1.  The surgery helped his leg pain but he felt his 
recurrent disc problems resurfaced and he has leg pain and 
times.  He indicated that he has back pain at L5-S1 level to 
some extent 24 hours a day, 7 days a week, with increases as 
mentioned above.  He had increased complaints of numbness in 
the L5-S1 distribution but his radicular leg complaints were 
spotty in nature along the area that would be served by S1.  
He had no impairment in his activities of daily living 
otherwise.  He was able to transfer to his bed, walk, groom, 
dress, drive and worked as a diesel mechanic.  His back pain 
itself was described by him as a nuisance.  He needed no 
assistive devices for walking and had no gait impairment.  He 
was able to walk through Wal-Mart and the mall. 

Physical examination revealed him to be in no apparent 
distress and with a normal gait.  Passive range of motion was 
normal.  His flexion was 90 degrees, and extension, lateral 
flexion in both directions and rotation in both directions 
were all 30 degrees.  The examiner considered these ranges to 
be normal.  His motor examination showed slight S1 weakness 
evidenced by standing on his toes 10 times.  Sensation to 
light touch was decreased in the left S1 distribution.  
Further deep tendon reflexes at the ankles on the left were 
decreased as well.  The X-ray from April 2005 showed normal 
alignment and normal bone quality with no lucencies or 
significant sclera.  His curvature had normal lordosis.  The 
discs were decreased in height at L5-S1 with an apparent 
decrease in the neural foramen there.  The diagnosis was that 
the veteran had findings consistent with S1 mild 
radiculopathy with decreased motor and sensation further 
witnessed by asymmetric reflexes.  His impairment in 
activities of daily living were very limited.  His back pain 
was described only as a nuisance.  There was zero degrees of 
range of motion loss on repeat testing in all ranges of 
motion.  

The veteran was offered the opportunity to submit additional 
evidence following an April 2005 duty to assist letter which 
advised him to submit or advise the RO of additional medical 
evidence, and he replied in May 2005 stating that he had no 
additional evidence to submit.  A search for additional VA 
records done in November 2005 failed to disclose any 
additional VA records, with a response indicated there were 
no treatment reports after March 2001.  

Regulations in effect prior to 9/25/03-Orthopedic 
Manifestations

The Board first considers the criteria in effect as of that 
date to ascertain whether a rating above 40 percent is 
warranted under Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  The Board notes that the veteran has argued 
that he should receive a 60 percent rating based on 
incapacitation for at least six weeks, but then cites the 
periods of incapacitation in detail as encompassing the 
period from November 2002 to March 2003.  The Board notes 
that the veteran was in receipt of a total disability rating 
from December 12, 2002 to March 1, 2003, which encompasses 
part of this period.  Subsequent to this time he returned to 
work and has not submitted any evidence suggestive of medical 
incapacity since March 2003.  Thus, the available evidence 
does not reflect that the veteran's lumbar spine has resulted 
in at least six weeks of incapacitation within the past year.  
Although the most recent VA examination in April 2005 fails 
to address periods of incapacitation, the veteran's failure 
to point to any periods of incapacitation except for the 
period of time shortly before his December 2002 surgery to 
March 2003 suggests that no periods of incapacity exist 
beyond March 2003.  The April 2005 examination indicates that 
his symptoms while annoying were not impairing, and he 
continued to work full time as a mechanic.  The veteran 
failed to advise the Board of any current medical evidence 
that would suggest recent incapacitating episodes.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus an 
evaluation in excess of 40 percent disabling is not warranted 
under the revised criteria based on periods of 
incapacitation.

As discussed above, Diagnostic Code 5293, effective September 
23, 2002 to September 25, 2003, provides an alternative to 
evaluating lumbar spine disorders based on incapacitating 
episodes.  The veteran's degenerative disc disease can also 
be evaluated based on separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, if this provides for 
a higher evaluation than that based on incapacitating 
episodes.

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  Thus a higher evaluation than 40 percent is not 
warranted for the veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.

Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520.

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left leg, consist 
primarily of some very mild radiculopathy described as 
"spotty" in the April 2005 examination, with objective 
findings of slight decreased sensation to light touch and 
slight decreased deep tendon reflexes.  The overall 
manifestations shown repeatedly in the evidence, up to and 
including the April 2005 VA examination have been slightly 
decreased sensation on the left.  Regarding the right leg 
symptom, the only evidence of such symptoms was shown in 
January 2003 right after surgery and fully resolved by 
February 2003, with no evidence of recurrence.  The symptoms 
regarding the left leg were said to have been greatly reduced 
by the December 2002 surgery.  These manifestations, 
described in detail above resemble less than a mild 
incomplete paralysis and do not warrant a compensable 
evaluation for the left leg.  In view of this, the Board 
finds that a separate compensable evaluation is not warranted 
for either the left lower extremity or the right lower 
extremity. 

Regulations in effect September 26, 2003-- General Rating

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine degenerative 
disc disease with separate 10 percent ratings assigned for 
radiculopathy affecting both legs is warranted under the 
General Rating formula in effect September 26, 2003, which 
allows for a 100 percent rating for unfavorable ankylosis of 
the entire spine.  There is no evidence of any ankylosis of 
the spine shown.

III. Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, based on the above evidence 
there is no objective evidence that the veteran's lumbar 
spine disorder has resulted either in frequent 
hospitalizations or caused marked interference with his 
employment.




ORDER

A rating in excess of 40 percent disabling for low back pain 
status post L5-S1 discectomy is denied.

A separate compensable rating for left leg radiculopathy is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


